Case: 13-14921   Date Filed: 07/10/2014   Page: 1 of 18




                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-14921
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 2:12-cv-00673-WHA-SRW



STEPHEN MCKITT,

                                                            Plaintiff-Appellant,

                                 versus

ALABAMA ALCOHOLIC BEVERAGE CONTROL BOARD,
JEFF ROGERS,

                                                        Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Alabama
                      ________________________

                              (July 10, 2014)

Before HULL, MARTIN and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 13-14921     Date Filed: 07/10/2014   Page: 2 of 18




      Stephen McKitt appeals the district court’s grant of summary judgment to

defendant Alabama Alcoholic Beverage Control Board (“ABC Board”) on his

racially hostile work environment claim, brought pursuant to Title VII of the Civil

Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e-2(a)(1). After careful review

of the record and the parties’ briefs, we affirm.

                                 I. BACKGROUND

      In 1994, plaintiff Stephen McKitt began his employment with the ABC

Board as an Enforcement Agent I, and he continued in this position at least

through 2012. Plaintiff McKitt claims that his supervisors created a racially

hostile work environment from 2008 to 2012 by treating him differently than

similarly situated Caucasian agents.

      In the district court, Agent McKitt did not bring a termination claim and

admitted in his June 2013 deposition that he still worked for the ABC Board.

McKitt did bring failure to promote claims, but on appeal he does not challenge

the district court’s grant of summary judgment in favor of the ABC Board on his

promotion claims. Instead, his appellate briefs address only his racially hostile

work environment claim.

      We review the evidence about the ABC Board, Agent McKitt’s supervisors,

and the incidents that McKitt argues were disparate treatment based on race.


                                           2
               Case: 13-14921       Date Filed: 07/10/2014     Page: 3 of 18


A.     The ABC Board and Agent McKitt’s Supervisors

       The ABC Board controls the marketing and distribution of alcoholic

beverages in Alabama. The ABC Board is run by an Administrator, who is the

“final decision maker for all hiring, firing, disciplinary, and promotional decisions

for ABC Board employees.” From 2003 to January 2011, Emory Folmar was the

Administrator of the Board. In January 2011, another administrator, not relevant

to this lawsuit, was appointed.

       Agent McKitt worked at the ABC Board’s Law Enforcement Division,

which employs more than 120 sworn officers (including agents, like McKitt), all

of whom have full police powers throughout Alabama. A “Chief” heads the Law

Enforcement Division, and a “Captain” works under the Chief.1 As relevant to

this lawsuit, Jeffery Rogers, a Caucasian, was the Chief, and John Richardson, an

African-American, was a Captain. Both were McKitt’s top supervisors.2

       The Law Enforcement Division has eleven geographical enforcement

districts across Alabama. A lieutenant, sometimes with the support of a sergeant,

heads each enforcement district office, supervising each district office’s

enforcement agents.

       1
      The Law Enforcement Division’s command center for state-wide operations is located in
Montgomery.
       2
         In his complaint against the ABC Board, Agent McKitt also named Chief Jeffery Rogers
as a co-defendant. The district court granted summary judgment in favor of defendant Rogers,
and Agent McKitt does not appeal this part of the district court’s ruling. We therefore do not
address claims against Chief Rogers.
                                              3
               Case: 13-14921     Date Filed: 07/10/2014     Page: 4 of 18


          From 2008 to 2012, the time period relevant to his lawsuit, Agent McKitt

worked in either the District Ten office or the ABC Board’s warehouse, both

located in Montgomery. Agent McKitt’s lieutenant-supervisors in the District Ten

office were: (1) from 2008 to October 2009, Lieutenant Dennis Hill, a Caucasian;

(2) from October 2009 to December 18, 2009, Lieutenant Jean Turner, 3 a

Caucasian; and (3) from late November-early December 2009 to 2012, Lieutenant

Kenny Davis, a Caucasian. When Agent McKitt worked in the warehouse post-

October 2009, his supervisor was Lieutenant Hill.

B.    Agent McKitt’s Job Duties

      Enforcement agents, like plaintiff McKitt, had several duties, including (1)

investigating illegal activities, such as alcohol and tobacco violations; (2)

completing forms, such as incident/offense reports and applications for search and

arrest warrants; and (3) completing ABC license applications.

      Enforcement agents’ duties also included security details at the Montgomery

warehouse, and most warehouse assignments lasted a half-day or day. Warehouse

security detail required an agent to walk around the warehouse and ensure, inter

alia, that warehouse workers were not stealing inventory. According to Agent

McKitt, “Enforcement Agents did not like working in the warehouse because it

was dirty as well as cold in the winter and hot in the summer.”

      3
       According to McKitt, Lieutenant Turner was “known as the person who would terminate
employees Chief Rogers wanted gone.”
                                            4
             Case: 13-14921     Date Filed: 07/10/2014   Page: 5 of 18


      We now review the alleged incidents, which Agent McKitt claims were

disparate treatment, creating a racially hostile work environment.

     II. INCIDENTS WITH NO DISPARATE TREATMENT SHOWN

A.    2008 GPS-Tracking Device Investigation

      Agent McKitt claimed that, in June 2008, McKitt’s Caucasian neighbor

complained to the ABC Board that Agent McKitt was frequently at home during

business hours. With Chief Rogers’s approval, a GPS-tracking device was placed

on Agent McKitt’s vehicle.

      In September 2008, after the investigation revealed no unusual movements

to substantiate the citizen complaint, the GPS device was removed from Agent

McKitt’s vehicle.

      The ABC Board’s records showed, however, that, since 2005, nine ABC

Board employees (including Agent McKitt) were subject to GPS monitoring, seven

of whom were Caucasian. Further, one of the seven investigations of Caucasian

agents was initiated by a citizen complaint, not a supervisor complaint. Thus, this

incident does not show disparate treatment based on race.

B.    September 2008 Fitness for Duty Form

      After the GPS device was removed from Agent McKitt’s vehicle, Chief

Rogers requested that McKitt have his physician complete a “fitness for duty”

form, indicating whether McKitt could undergo physical training. Chief Rogers


                                         5
             Case: 13-14921    Date Filed: 07/10/2014   Page: 6 of 18


made this September 2008 request because Agent McKitt had been excused from

physical training since October 2007 due to colon cancer.

      Although he disagreed with the request, Agent McKitt complied with Chief

Rogers’s request, and Agent McKitt’s physician cleared Agent McKitt to perform

all job duties, including physical training. Agent McKitt provided no evidence that

this request was unique to him or based on disparate treatment.

C.    December 2008 Warehouse Assignment

      In December 2008, Lieutenant Hill assigned Agent McKitt to work in the

warehouse for a five-day period. Lieutenant Hill told Agent McKitt that the

assignment was because McKitt was “not performing [his] job duties” and his

overall ranking as an agent was too low. Agent McKitt stresses that: (1) he was in

the middle range of the approximately 70 agents in the state, and (2) Agent Mark

Barber, a Caucasian, who was ranked lower than Agent McKitt, did not receive a

similar assignment in December 2008.

      According to the ABC Board’s records, however, at least one other

Caucasian agent had worked a five-day warehouse assignment between November

2007 and November 2008. And, at least three other Caucasian agents had also

worked five-day warehouse assignments sometime prior to 2013, including Agent

Barber. Also, District Ten employees in Montgomery (and other Districts

geographically close to Montgomery) are assigned to the warehouse in


                                         6
             Case: 13-14921    Date Filed: 07/10/2014   Page: 7 of 18


Montgomery more frequently than employees of other districts. The record thus

shows Agent McKitt’s five-day assignment was not disparate treatment.

D.    November 2009 Written Reprimand for Sleeping

      On November 6, 2009, during his lunch hour, Agent McKitt fell asleep at

the District Ten Office, and a sergeant saw and recorded him sleeping and reported

the incident to Lieutenant Turner. Lieutenant Turner believed that Agent McKitt

was not on his lunch hour, but was on duty.

      On November 23, 2009, Lieutenant Turner reprimanded Agent McKitt in

writing for sleeping on the job. Lieutenant Turner believed that she could have

terminated his employment for such a serious offense, but chose a less severe form

of punishment (the written reprimand) due to Agent McKitt’s years of service.

Agent McKitt provided no evidence that such discipline for like offenses was

unique to him or disparate treatment.

E.    Seven-Month Warehouse Assignment, December 2009 to June 2010

      On December 7, 2009, shortly after the ABC Board’s full-time warehouse

security officer resigned, leaving a gap in warehouse security, Chief Rogers

assigned Agent McKitt to work full-time in the warehouse for seven months from

December 7, 2009 until mid-June 2010.

      The evidence about this warehouse assignment is: (1) Agent McKitt admits

that he informed Lieutenant Hill that he preferred warehouse work “to the


                                         7
               Case: 13-14921       Date Filed: 07/10/2014      Page: 8 of 18


alternative,” which was working in the District Ten office under Lieutenant Davis,

who Agent McKitt believed wanted to terminate him; (2) Chief Rogers assigned

Agent McKitt the extended warehouse detail after Lieutenant Hill told Chief

Rogers that Agent McKitt liked working in the warehouse; 4 and (3) Agent McKitt

did not complain to Chief Rogers or Lieutenant Davis about this warehouse

assignment. Agent McKitt assumed that the seven-month warehouse assignment

was because of his November 2009 written reprimand for sleeping, but there is no

evidence supporting this assumption. For all of these reasons, Agent McKitt has

not shown that this warehouse assignment was disparate treatment either.

F.     Miscellaneous Incidents, August 2010 to September 2011

       Agent McKitt also did not present evidence of disparate treatment with

regard to the following incidents: (1) sometime after June 2010, Lieutenant Davis

cursed at Agent McKitt after he discovered that Agent McKitt failed to use

surveillance equipment on his informant during an undercover operation

undertaken to acquire a warrant to search a shot house; 5 (2) in August 2010,

Captain Richardson indicated that Agent McKitt was not working hard enough and

that he would “be watching [McKitt]”; (3) in December 2010, the day after Agent

       4
       Evidence also suggests that Chief Rogers assigned Agent McKitt to the warehouse for
seven months because he did not believe that Agent McKitt was making “enough cases.”
       5
         A shot house is an illegal, unlicensed bar, where alcohol is sold by the shot.
Confidential informants are routinely patted down before entering shot houses. Agent McKitt
had not placed surveillance equipment on informants before and believed that it was dangerous
to require an informant to wear surveillance equipment.
                                               8
              Case: 13-14921    Date Filed: 07/10/2014    Page: 9 of 18


McKitt testified at another agent’s grievance hearing concerning race

discrimination, Lieutenant Davis announced a long list of general policy changes

that applied equally to all District Ten agents; (4) on January 4, 2011, Lieutenant

Davis reassigned Agent McKitt from Montgomery County to Bullock County

(both counties are within District Ten), even though Agent McKitt was

“comfortable in Montgomery County”; (5) on July 29, 2011, Agent McKitt cursed

in the presence of a sergeant and that sergeant subsequently counseled Agent

McKitt for his cursing; and (6) on September 13, 2011, Lieutenant Davis gave

Agent McKitt a performance appraisal where Agent McKitt was rated as meeting

standards, but Agent McKitt believed that he deserved a higher score.

 III. INCIDENTS WITH EVIDENCE OF DISPARATE TREATMENT OR
                       RACIAL ANIMUS

      Agent McKitt did present evidence of a few incidents where he was treated

differently than Caucasian agents.

      First, Agent McKitt testified that Caucasian agent Richard Holston harassed

him when, according to McKitt, Agent Holston “expressed his concern and

disapproval of Agent McKitt’s lower level of work than that of Caucasian agents”

and stated that he was “sick and tired of people that don’t think they have to do

nothing just because they file lawsuits.”

      Second, while working in the warehouse, Lieutenant Davis told Agent

McKitt that he was not allowed to use the warehouse’s golf cart that the
                                            9
             Case: 13-14921     Date Filed: 07/10/2014   Page: 10 of 18


warehouse’s security guard used when he was on duty. Agent McKitt testified,

however, that he saw Caucasian agents doing so.

      Third, beginning in June 2010 and continuing throughout 2011, Lieutenant

Davis often reprimanded McKitt for errors in paperwork, including redlining and

marking up his license applications. Agent McKitt admitted that he “mess[ed] up

[license] applications big time” because the process had changed from a paper

process to a computer process while Agent McKitt was on his seven-month

warehouse assignment. In McKitt’s affidavit, however, he testified that his co-

worker, Agent Valencia Aaron, told Agent McKitt that two Caucasian agents

(Agents Jeremy Peterson and Craig Shook) had far more errors in their license

applications, but Lieutenant Davis did not redline their applications, like he did

with Agent McKitt’s applications. Agent McKitt acknowledged, in his deposition,

that he did not have personal knowledge of how closely Lieutenant Davis

scrutinized the Caucasian agents. As the ABC Board has not objected to the

admissibility of this evidence, we count it on the disparate treatment side for

purposes of the summary judgment motion.

      Fourth, Agent McKitt’s best evidence is these racial slurs. Chief Rogers

used racial language in McKitt’s presence once, on September 21, 2011. During a

meeting with Agent McKitt, Chief Rogers was “trying to reassure [McKitt] . . .

could or would be promoted eventually [from the position of enforcement agent to


                                          10
             Case: 13-14921    Date Filed: 07/10/2014   Page: 11 of 18


sergeant].” According to Agent McKitt, Chief Rogers quoted the movie Full

Metal Jacket, stating “There is no racial bigotry here. I do not look down on

niggers, kikes, wops or greasers. Here you are all equally worthless.”

      Agent McKitt learned from Agent Aaron, an African-American, that Chief

Rogers had called Agent Aaron “a nigger that wanted something for nothing,” in

reference to her racial discrimination lawsuit.

      Agent McKitt also testified that he had heard that Administrator Folmar used

racially derogatory language, like the “N word,” but during his deposition, he

could not cite any specific examples, could not state who had told him that

Administrator Folmar used racially derogatory language, and referred to what he

had heard as “rumored speculation.” Agent McKitt’s appellate brief does not

point us to any evidence of additional racially derogatory language or acts by

Administrator Folmar that Agent McKitt had personal knowledge of prior to this

lawsuit. Administrator Folmar did, however, call Agent McKitt names unrelated

to race, like “fatty.”

      During the 2008 to 2012 time period in question, Agent McKitt was

personally unaware of other instances of overtly racial statements or acts at the

ABC Board. Importantly, Agent McKitt was unaware of any instances of Captain

Richardson or Lieutenants Hill, Turner, or Davis using racial slurs or committing

overtly racial acts.


                                         11
               Case: 13-14921        Date Filed: 07/10/2014        Page: 12 of 18


                      IV. DISTRICT COURT PROCEEDINGS

       On August 6, 2012, Agent McKitt brought this lawsuit in the district court.

After extensive discovery, the district court granted the ABC Board’s motion for

summary judgment. In ruling on Agent McKitt’s hostile work environment claim,

the district court determined that McKitt failed to show a racial animus for much of

the claimed harassment based on disparate treatment. The district court also

determined that the claimed harassment was not objectively severe or pervasive,

such that the terms or conditions of Agent McKitt’s employment were altered.

       Agent McKitt timely appealed.6 In this appeal, Agent McKitt focuses only

on his racially hostile work environment claim against the ABC Board. 7

                                      V. DISCUSSION

A.     General Legal Principles

       A race-based hostile work environment claim under Title VII is established

upon proof that “the workplace is permeated with discriminatory intimidation,

ridicule, and insult that is sufficiently severe or pervasive to alter the conditions of


       6
         We review a district court’s grant of summary judgment de novo, viewing all evidence
and drawing all reasonable inferences in favor of the non-moving party. Owen v. I.C. Sys., Inc.,
629 F.3d 1263, 1270 (11th Cir. 2011). Summary judgment is appropriate “if the movant shows
that there is no genuine dispute as to any material fact and the movant is entitled to judgment as a
matter of law.” Fed. R. Civ. P. 56(a).
       7
        Because Agent McKitt has abandoned all other claims against the ABC Board, we
address only Agent McKitt’s hostile work environment claim. See Rioux v. City of Atlanta, 520
F.3d 1269, 1274 n.4 (11th Cir. 2008).


                                                12
             Case: 13-14921     Date Filed: 07/10/2014   Page: 13 of 18


the victim’s employment and create an abusive working environment.” Harris v.

Forklift Sys., Inc., 510 U.S. 17, 21, 114 S. Ct. 367, 370 (1993) (citation omitted)

(quotation marks omitted). Hostile work environment claims “are based on the

cumulative effect of individual acts.” Nat’l R.R. Passenger Corp. v. Morgan, 536
U.S. 101, 115, 122 S. Ct. 2061, 2073 (2002).

      A plaintiff wishing to establish a hostile work environment claim must show

that: (1) he belongs to a protected group; (2) he has been subjected to unwelcome

harassment; (3) the harassment was based on a protected characteristic; (4) the

harassment was sufficiently severe or pervasive to alter the terms and conditions of

employment and create a discriminatorily abusive working environment; and

(5) the employer is responsible for such an environment under either a theory of

vicarious or direct liability. See Jones v. UPS Ground Freight, 683 F.3d 1283,

1292 (11th Cir. 2012); see Miller v. Kenworth of Dothan, Inc., 277 F.3d 1269,

1275 (11th Cir. 2002).

      The fourth element of the hostile work environment test—whether the

harassment was sufficiently severe or pervasive—contains both a subjective and

objective component. Reeves v. C.H. Robinson Worldwide, Inc., 594 F.3d 798,

809 (11th Cir. 2010) (en banc). The employee must “subjectively perceive” the

harassment as severe or pervasive enough to change the terms or conditions of

employment and this perception must be objectively reasonable. Id.


                                         13
              Case: 13-14921    Date Filed: 07/10/2014   Page: 14 of 18


      In evaluating the objective component, we consider the allegedly

discriminatory conduct’s “frequency; its severity; whether it is physically

threatening or humiliating, or a mere offensive utterance; and whether it

unreasonably interferes with an employee’s work performance.” Id. at 808-09

(quotation marks and alteration omitted). The objective severity or pervasiveness

of harassment “should be judged from the perspective of a reasonable person in the

plaintiff’s position, considering all the circumstances.” Id. at 809. “A plaintiff may

have a viable hostile environment claim even if the racial remarks were not

directed at her,” Edwards v. Wallace Cmty. Coll., 49 F.3d 1517, 1522 (11th Cir.

1995), but she must have knowledge of the remarks, Adams v. Austal, U.S.A.,

L.L.C., No. 12-11507, slip op. at 13 (11th Cir. June 17, 2014).

B.    Agent McKitt’s Appeal

      With respect to most of the incidents comprising his hostile work

environment claim, Agent McKitt has not presented evidence creating a genuine

dispute as to whether the incidents involved disparate treatment or racial animus.

See Jones, 683 F.3d at 1297 (stating that “only conduct that is ‘based on’ a

protected category, such as race, may be considered in a hostile work environment

analysis”).

      However, as to the following incidents, Agent McKitt has presented some

evidence of racial animus or disparate treatment based on his race: (1) the


                                          14
              Case: 13-14921       Date Filed: 07/10/2014      Page: 15 of 18


warehouse golf-cart restriction; (2) Lieutenant Davis’s June 2010-2011 scrutiny of

McKitt’s paperwork; and (3) most notably, the one race-based slur by Chief

Rogers in Agent McKitt’s presence and Agent McKitt’s testimony that he had

heard that Chief Rogers and Administrator Folmar made racially derogatory

remarks. 8

       We recognize that, in the district court, Agent McKitt filed affidavits and

depositions of other ABC Board Employees wherein those employees gave

instances of Chief Rogers and Administrator Folmar using racially derogatory

language. However, Agent McKitt has not argued, much less shown, that he was

aware of these specific instances until after this lawsuit was filed. Instead, in his

appellate brief, he admits that he (1) was aware of “only a few” “racist remarks or

indicia” and (2) “is vague as to when and under what circumstances he was told

about the others.” Thus, we do not consider this evidence as part of McKitt’s

hostile work environment claim. See Adams, No. 12-11507, slip op. at 13

(determining that “a district court should not consider evidence of racial

harassment of other employees—evidence that the plaintiff did not know about—

in evaluating the objective component of a claim of a hostile work environment”);

see also Edwards, 49 F.3d at 1522 (noting that certain incidents were not made


       8
         Contrary to Agent McKitt’s argument, every incident in 2008 and 2012 does not become
race-based merely due to this evidence. However, we certainly count this evidence in evaluating
his hostile work environment claim.
                                              15
             Case: 13-14921     Date Filed: 07/10/2014   Page: 16 of 18


known to the plaintiff until after her termination, and declining to consider those

incidents as evidence in support of her hostile work environment claim).

      Even assuming, arguendo, that Agent McKitt’s evidence is sufficient to

show that certain incidents were based on Agent McKitt’s race, we cannot say that

McKitt has shown that the complained-of conduct was objectively “severe or

pervasive,” as required to create, under our precedent, an actionable hostile work

environment claim. Under the totality of the circumstances, including that there

was no evidence that the alleged harassment was physically threatening or frequent

and that Agent McKitt heard only one overtly racially derogatory remark over the

course of 19 years of employment, McKitt has not shown a genuine issue of

material fact as to whether the alleged harassment was objectively severe or

pervasive enough to establish a prima facie case of a racially hostile work

environment. See Faragher v. City of Boca Raton, 524 U.S. 775, 788, 118 S. Ct.
2275, 2283 (1998) (providing that “isolated incidents (unless extremely serious)”

are insufficient to establish a hostile work environment under Title VII (citation

and quotation marks omitted)); McCann v. Tillman, 526 F.3d 1370, 1378-79 (11th

Cir. 2008) (affirming summary judgment on appellant’s hostile work environment

claim where alleged conduct included two demeaning comments made in




                                          16
               Case: 13-14921        Date Filed: 07/10/2014       Page: 17 of 18


appellant’s presence, and two additional racial epithets spoken outside her presence

in a period of less than three years).9

       For all of these reasons, we conclude that the district court committed no

reversible error in granting the defendants’ motion for summary judgment on

Agent McKitt’s Title VII racially hostile work environment claims.

C.     Failure to Promote

       Lastly, although Agent McKitt does not appeal the grant of summary

judgment in favor of the ABC Board on his failure to promote claims, McKitt lists

the ABC Board’s failure to promote him as contributing to his hostile work

environment. Agent McKitt, however, has not: (1) cited the parts of the record on

which he relies; (2) stated who the decisionmakers were for each time he was not

promoted; or (3) indicated how the decisionmakers based their decision not to

promote Agent McKitt on his race. Additionally, McKitt acknowledges the ABC

Board’s argument that white agents were promoted over Agent McKitt because of

their superior qualifications, but does not attempt to rebut that argument.10


       9
         We acknowledge that Agent McKitt argues that, to establish his claim, he has to show
only that race was a motivating factor in his supervisors’ actions. We have not yet decided
whether a mixed-motive analysis applies in a hostile work environment case. We need not
decide this question because we conclude that, with respect to the majority of the claimed
harassment, Agent McKitt has not shown that race was a motivating factor, and the remainder of
the claimed harassment was not sufficiently severe or pervasive to create a hostile work
environment.
       10
         Further, we do not address any pattern-or-practice claim that Agent McKitt is
attempting to raise, as this claim may be brought only by a private individual as a class action
                                                17
              Case: 13-14921       Date Filed: 07/10/2014      Page: 18 of 18


                                   VI. CONCLUSION

       For all of the foregoing reasons, we conclude that the district court did not

err in granting summary judgment in favor of the ABC Board on Agent McKitt’s

racially hostile work environment claim.

       AFFIRMED.




under Rule 23 of the Federal Rules of Civil Procedure. See Davis v. Coca-Cola Bottling Co.
Consol., 516 F.3d 955, 965, 968 n.29 (11th Cir. 2008).


                                              18